Name: 85/474/EEC: Commission Decision of 16 September 1985 concerning applications for reimbursement and the payment of advances in respect of certain measures to adjust capacity in the fisheries sector
 Type: Decision
 Subject Matter: accounting;  executive power and public service;  maritime and inland waterway transport;  fisheries;  economic policy
 Date Published: 1985-10-24

 Avis juridique important|31985D047485/474/EEC: Commission Decision of 16 September 1985 concerning applications for reimbursement and the payment of advances in respect of certain measures to adjust capacity in the fisheries sector Official Journal L 284 , 24/10/1985 P. 0001 - 0007 Spanish special edition: Chapter 04 Volume 4 P. 0010 Portuguese special edition Chapter 04 Volume 4 P. 0010 COMMISSION DECISIONof 16 September 1985concerning applications for reimbursement and the payment of advances in respect of certain measures to adjust capacity in the fisheries sector(85/474/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 83/515/EEC of 4 Oc-tober 1983 concerning certain measures to adjust capacity in the fisheries sector (1), and in particular Article 10 (4) thereof,Whereas applications for reimbursement and the payment of advances to be submitted by the Member States to the Commission must contain certain particulars which show that the expenditure complies with Directive 83/515/EEC and relates to measures approved by the Commission in accordance with Article 7 of that Directive;Whereas, in order to enable an effective check to be made, Member States must keep the supporting documents on the basis of which the aids were calculated at the disposal of the Commission for a period of three years following payment of the final reimbursement;Whereas, in order to give effect to the possibility afforded the Commission of making advance payments, detailed rules and procedures must be laid down;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry,HAS ADOPTED THIS DECISION:Article 1Applications for reimbursement as referred to in Article10 (1) of Directive 83/515/EEC shall comply with the tables contained in Annexes 1, 2 and 3. Article 2Member States shall keep at the disposal of the Commission for a period of three years following payment of the final reimbursement all supporting documents or certified copies thereof on the basis of which the aids provided for in Directive 83/515/EEC were calculated, and the complete files of the beneficiaries.Article 3Applications for the advance payments referred to in Article 10 (3) of Directive 83/515/EEC shall be submitted by the relevant Member State. Such applications shall be drawn up in the form set out in Annex 4.Article 41. Advance payments shall not exceed 25 % of the amount of eligible expenditure expected to be incurred in the year to which such payment relates.2. Advance payments which are not used in the year in respect of which they were paid shall be deducted from the advance payment to be made for the following year. The Commission may require the Member State concerned to reimburse all or part of the advance payment made where such deduction is not possible.Article 51. At the end of each year for which advance payments have been made to them, Member States shall establish a report on the operations carried out during that year. Thisreport shall reach the Commission by 1 June of the following year. 2. Advance payments for the following year shall not be made until the report referred to in paragraph 1 has been submitted to the Commission.Article 6The list of vessels for which the final cessation premium has been granted shall be drawn up using a form the model ofwhich is shown in Annex 5. It shall be forwarded to the Commission prior to the application for reimbursement. Article 7This Decision is addressed to the Member States.Done at Brussels, 16 September 1985.For the CommissionFrans ANDRIESSENVice-President(1) OJ N ° L 290, 22. 10. 1983, p. 15. ANNEX 1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED IN 19.. PURSUANT TO COUNCIL DIRECTIVE 83/515/EECSUMMARY TABLE(in national currency) >TABLE>Net total(1) Give details on an attached sheet. It is hereby confirmed that: Provisions concerning all measures- the expenditure in respect of which reimbursement has been applied for relates to the measuresapproved by the Commission in Decision N ° ................................ of ................................ - beneficiaries are notified in the appropriate manner of the percentage of the Community's financial contribution. Provisions concerning the measures involving permanent reduction of capacityReimbursement is applied for only in respect of fishing vessels the length of which between perpendiculars is 12 meters or more which engaged in fishing for at least 100 days during the calendar year preceding the application for the final cessation premium. This authority has taken the steps necessary to ensure that vessels for which a final cessation premium has been paid and which are listed in Annex are permanently barred from fishing in Community waters. Provisions concerning measures involving temporary reduction of capacityReimbursement is applied for only in respect of vessels the length of which between perpendiculars is18 meters or more and which were commissioned after 1 January 1958. Vessels for which reimbursement of the laying-up premium has been applied for engaged in fishing for at least 120 days during the calendar year preceding the first application for such a premium. Date, stamp and signature of the competent authority ANNEX 2 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED IN 19.. PURSUANT TO ARTICLE 3 OF DIRECTIVE 83/515/EEC (TEMPORARY REDUCTION OF CAPACITY)>TABLE> ANNEX 4 APPLICATION FOR AN ADVANCE PAYMENT FOR 19.. PURSUANT TO DIRECTIVE 83/515/EEC> TABLE POSITION>1. Eligible expenditure expectedto be incurred in 19= .............................. (in national currency)2. Amount of advance payment applied for (maximum 25 % of 1)= .............................. (in national currency)B. >TABLE>1. Eligible expenditure expectedto be incurred in 19= .............................. (in national currency)2. Amount of advance payment applied for (maximum 25 % of 1)= .............................. (in national currency)Date, stamp and signature of competent authority ANNEX 5 DESCRIPTION OF EACH VESSEL FOR WHICH A FINAL CESSATION PREMIUM HAS BEEN GRANTED1. Identification prior to transfer: Name of vessel or lastregistration number: Year of construction: Shipyard:Type of vessel:Radio code(if available): LOA: LPP: GRT: HP or kW: 2. Date of removal from register of fishing vessels End-use: - scrappingq- definitive transfer to a third country ( ¹)q- assignment to purposes other than fishing ( ²)q3. Amount of the premium paid by the Member State: ............................... (in national currency)It is hereby certified that the above information concerning the vessel in question is accurate and accords with the facts. Date, stamp and signature of competent authority( ¹) Country of destination:( ²) Specify future type of activity: